11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re Burl J. Adams
No. 11-03-00065-CV B Original Mandamus Proceeding
 
Burl J. Adams and Carla Kay Newby f/k/a Carla
Kay Adams f/k/a Carla Kay Bell (real party in interest) have filed in this
court a joint motion to dismiss this proceeding.  In their motion, the parties state that they have reached an
agreement to settle and compromise their differences and that the trial court
has approved the agreement.
The motion is granted, and the proceeding is
dismissed.
 
PER CURIAM
 
June 18, 2003
Not designated for publication. See
TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.